DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on June 15, 2021, claims benefit to a U.S. provisional application, filed on September 1, 2020.
Allowable Subject Matter
Claims 10, 11, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2009/0135803 A1) in view of Fujimura et al. (US 2022/0322122 A1).
1. A method for wireless communications by a user equipment (UE) (Luo, FIG. 1), comprising: 
determining, based on one or more parameters (Luo, paras. [0028], [0080], “In system 100, each Node B may periodically transmit a primary synchronization signal and a secondary synchronization signal for each cell in that Node B. The UEs may search for the primary and secondary synchronization signals to detect for cells and to obtain information such as cell ID, timing, and frequency offset of detected cells. Each Node B may also periodically transmit a reference signal for each cell in that Node B. The UEs may use the reference signals from the detected cells for various functions such as channel estimation, signal strength measurement, signal quality measurement, etc. […] The Node B may send the reference signal periodically (e.g., as shown in FIG. 4A, 4B or 4C) for use by the UEs for channel estimation, signal strength measurement, signal quality measurement, time tracking, frequency tracking, noise estimation, etc.” emphasis added.): 
a first periodicity to perform a search to detect one or more component carriers (CCs), cells, beams, or a combination thereof (Fujimura, paras. [0079], [0080], “FIG. 9 is a drawing illustrating an example (1) of limiting periods according to an embodiment of the present invention. For the RATS in DC as illustrated in FIG. 2, periods or parameters may be limited by using common configurations, or common limitations may be applied to periods or parameters. [ ] The base station 10 or the terminal 20 may set each of configurations a) through d) below at the same value for both of the RATS. a) One of or a combination of periods of SSB, CSI-RS, SMTC, and MG used for cell detection/measurement b) One of or a combination of a period of SSB or CSI-RS used for RLM, hypothetical PDCCH parameters, and a BLER pair c) One of or a combination of a period of SSB or CSI-RS used for BFD, CBD, or L1-RSRP reporting, hypothetical PDCCH parameters, a BLER value, and an L1-RSRP reporting period d) DRX setting period” emphasis added.); 
a second periodicity to perform measurement of one or more cells, beams, or both in one more detected CCs (Fujimura, paras. [0080], [0130], “The base station 10 or the terminal 20 may set each of configurations a) through d) below at the same value for both of the RATS. a) One of or a combination of periods of SSB, CSI-RS, SMTC, and MG used for cell detection/measurement b) One of or a combination of a period of SSB or CSI-RS used for RLM, hypothetical PDCCH parameters, and a BLER pair c) One of or a combination of a period of SSB or CSI-RS used for BFD, CBD, or L1-RSRP reporting, hypothetical PDCCH parameters, a BLER value, and an L1-RSRP reporting period d) DRX setting period […] Terms described in this disclosure and terms necessary to understand this disclosure may be replaced with terms having the same or similar meanings. For example, a channel and/or a symbol may be replaced with a signal (signaling). Also, a signal may be replaced with a message. A component carrier (CC) may be referred to as a carrier frequency, a cell, or a frequency carrier.” emphasis added.); and 
a third periodicity to perform loop tracking to monitor a downlink serving quality, an uplink serving beam quality, or both of a cell (Fujimura, paras. [0041], [0080], “The measurement result may be a signal intensity (such as reference signal received power (RSRP)) or a signal quality (such as reference signal received quality (RSRQ) or signal to interference plus noise power ratio (SINR)). The measurement result may be defined in any layer. For example, the measurement result may be defined in the layer 1 or the layer 3. Also, the measurement result may correspond to a single sample or samples obtained by filtering multiple samples. [ ] The base station 10 or the terminal 20 may set each of configurations a) through d) below at the same value for both of the RATS. a) One of or a combination of periods of SSB, CSI-RS, SMTC, and MG used for cell detection/measurement b) One of or a combination of a period of SSB or CSI-RS used for RLM, hypothetical PDCCH parameters, and a BLER pair c) One of or a combination of a period of SSB or CSI-RS used for BFD, CBD, or L1-RSRP reporting, hypothetical PDCCH parameters, a BLER value, and an L1-RSRP reporting period d) DRX setting period” emphasis added.); and 
performing the search at the determined first periodicity, measurement at the determined second periodicity, and loop tracking at the determined third periodicity (Luo, paras. [0028], [0080], “In system 100, each Node B may periodically transmit a primary synchronization signal and a secondary synchronization signal for each cell in that Node B. The UEs may search for the primary and secondary synchronization signals to detect for cells and to obtain information such as cell ID, timing, and frequency offset of detected cells. Each Node B may also periodically transmit a reference signal for each cell in that Node B. The UEs may use the reference signals from the detected cells for various functions such as channel estimation, signal strength measurement, signal quality measurement, etc. […] The Node B may send the reference signal periodically (e.g., as shown in FIG. 4A, 4B or 4C) for use by the UEs for channel estimation, signal strength measurement, signal quality measurement, time tracking, frequency tracking, noise estimation, etc.” emphasis added. Id.)
Luo et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Fujimura et al. provides prior art disclosure and suggestions for the claimed invention, such as a first periodicity to perform a search to detect one or more component carriers (CCs), cells, beams, or a combination thereof (Fujimura, paras. [0079], [0080], “FIG. 9 is a drawing illustrating an example (1) of limiting periods according to an embodiment of the present invention. For the RATS in DC as illustrated in FIG. 2, periods or parameters may be limited by using common configurations, or common limitations may be applied to periods or parameters. [ ] The base station 10 or the terminal 20 may set each of configurations a) through d) below at the same value for both of the RATS. a) One of or a combination of periods of SSB, CSI-RS, SMTC, and MG used for cell detection/measurement b) One of or a combination of a period of SSB or CSI-RS used for RLM, hypothetical PDCCH parameters, and a BLER pair c) One of or a combination of a period of SSB or CSI-RS used for BFD, CBD, or L1-RSRP reporting, hypothetical PDCCH parameters, a BLER value, and an L1-RSRP reporting period d) DRX setting period” emphasis added. Id.) The prior art disclosure and suggestions of Fujimura et al. are for reasons of enabling measurement according to an environment (Fujimura, para. [0007], “The present invention is made in view of the above-described problem, and an object of the present invention is to enable a terminal in a radio communication system to perform measurement according to an environment.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling measurement according to an environment.
2. The method of claim 1, wherein the one or more parameters comprise a signal quality metric related to reception of a reference signal of a serving cell (Fujimura, paras. [0041], [0080], Id.)
3. The method of claim 1, wherein the one or more parameters comprise a number of candidate cells neighboring or potentially neighboring a serving cell that the UE is configured to measure (Fujimura, paras. [0079], [0080], Id.)
4. The method of claim 1, wherein the one or more parameters comprise a number of candidate beams that the UE is configured to measure (Fujimura, paras. [0041], [0080], Id.)
5. The method of claim 1, wherein the one or more parameters comprises at least one of: a frequency tracking loop (FTL) feedback, a timing tracking loop (TTL) feedback, or a combination thereof (Luo, paras. [0028], [0080], Id.)
6. The method of claim 1, wherein the one or more parameters comprise at least one of detection of a beam failure or a radio link monitoring (RLM) status (Fujimura, paras. [0041], [0080], Id.)
7. The method of claim 1, wherein the one or more parameters comprise at least one of: an uplink block error rate (BLER), a downlink BLER, or a combination thereof (Fujimura, paras. [0041], [0080], Id.)
8. The method of claim 1, wherein the one or more parameters comprise a mobility status of the UE, an orientation of the UE, a displacement of the UE, or a combination thereof (Fujimura, paras. [0056], [0080], “…The terminal 20 may change the operation related to cell detection or measurement depending on whether the terminal 20 is in an HST [High Speed Train] environment. For example, when the terminal 20 is an HST environment, the SSB transmission period, the CSI-RS transmission period, the SMTC period, the measurement gap (MG) period, the secondary-cell measurement period, or the DRX cycle, which is settable in the terminal 20 by the base station 10, may be limited…”)
9. The method of claim 1, wherein: 
the determining comprises determining that the UE is in one of a plurality of modes, based on the one or more parameters (Fujimura, paras. [0056], [0080], Id.); and 
each mode has a corresponding first periodicity to perform the search, second periodicity to perform the measurement, and third periodicity to perform the loop tracking (Fujimura, paras. [0056], [0080], Id.)
12. The method of claim 1, wherein the determining the first periodicity, the second periodicity, and the third periodicity is further based on whether connected mode discontinuous reception (CDRX) is configured at the UE (Fujimura, paras. [0042], [0080], “In LTE, a standard specification for HST is determined to ensure communication performance in a high-speed mobile environment. For example, the reduction of a measurement delay in an idle mode and the reduction of a measurement delay in a connected and DRX (discontinuous reception) mode are defined in the UE capability as optional functions applied only to the primary cell…”)
13. The method of claim 1, wherein determining the first periodicity for performing the search, the second periodicity for performing the measurement, and the third period for performing the loop tracking comprises determining synchronization signal burst sets (SSBSs) (Fujimura, paras. [0041], [0080], Id.)
14. The method of claim 1, wherein at least one of: performing the search, performing the measurement, or performing the loop tracking is performed using one or more channel state information reference signals (CSI-RSs), one or more tracking reference signals (TRSs), or a combination thereof (Fujimura, paras. [0079], [0080], Id.)
15. The method of claim 1, further comprising: determining, based on the one or more parameters, a fourth periodicity to enter a sleep mode (Fujimura, paras. [0042], [0080], Id.)
16. The method of claim 1, performing the loop tracking comprises performing at least one of: radio link monitoring (RLM), beam failure detection (BFD), beam failure recovery (BFR), path loss tracking, or a combination thereof (Fujimura, paras. [0041], [0080], Id.)
17. The method of claim 16, wherein performing the loop tracking comprises maintaining a frequency tracking loop (FTL), a timing tracking loop (TTL), an automatic gain control (AGC) loop, or a combination thereof (Luo, paras. [0028], [0080], Id.)
18. An apparatus for wireless communications by a user equipment (UE) (Luo, FIG. 5), comprising: a memory (Luo, FIG. 5, Id.); and at least one processor coupled to the memory, the at least one processor (Luo, FIG. 5, Id.) configured to: 
determine, based on one or more parameters (Luo, paras. [0028], [0080], Id.): 
a first periodicity to perform a search to detect one or more component carriers (CCs), cells, beams, or a combination thereof (Fujimura, paras. [0079], [0080], Id.); 
a second periodicity to perform measurement of one or more cells, beams, or both in one more detected CCs (Fujimura, paras. [0080], [0130], Id.); and 
a third periodicity to perform loop tracking to monitor a downlink serving quality, an uplink serving beam quality, or both of a cell (Fujimura, paras. [0041], [0080], Id.); and 
perform the search at the determined first periodicity, measurement at the determined second periodicity, and loop tracking at the determined third periodicity (Luo, paras. [0028], [0080], Id. cf. Claim 1).
Luo et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Fujimura et al. provides prior art disclosure and suggestions for the claimed invention, such as a first periodicity to perform a search to detect one or more component carriers (CCs), cells, beams, or a combination thereof (Fujimura, paras. [0079], [0080], Id.) The prior art disclosure and suggestions of Fujimura et al. are for reasons of enabling measurement according to an environment (Fujimura, para. [0007], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling measurement according to an environment.
19. The apparatus of claim 18, wherein the one or more parameters comprise a signal quality metric related to reception of a reference signal of a serving cell (Fujimura, paras. [0041], [0080], Id. cf. Claim 2).
20. The apparatus of claim 18, wherein the one or more parameters comprise a number of candidate cells neighboring or potentially neighboring a serving cell that the UE is configured to measure (Fujimura, paras. [0079], [0080], Id. cf. Claim 3).
21. The apparatus of claim 18, wherein the one or more parameters comprise a number of candidate beams that the UE is configured to measure (Fujimura, paras. [0041], [0080], Id.      cf. Claim 4).
22. The apparatus of claim 18, wherein the one or more parameters comprises at least one of: a frequency tracking loop (FTL) feedback, a timing tracking loop (TTL) feedback, or a combination thereof (Luo, paras. [0028], [0080], Id. cf. Claim 5).
23. The apparatus of claim 18, wherein the one or more parameters comprise at least one of detection of a beam failure or a radio link monitoring (RLM) status (Fujimura, paras. [0041], [0080], Id. cf. Claim 6).
24. The apparatus of claim 18, wherein the one or more parameters comprise at least one of: an uplink block error rate (BLER), a downlink BLER, or a combination thereof (Fujimura, paras. [0041], [0080], Id. cf. Claim 7).
25. The apparatus of claim 18, wherein the one or more parameters comprise a mobility status of the UE, an orientation of the UE, a displacement of the UE, or a combination thereof (Fujimura, paras. [0056], [0080], Id. cf. Claim 8).
26. The apparatus of claim 18, wherein: 
the determining comprises determining that the UE is in one of a plurality of modes, based on the one or more parameters (Fujimura, paras. [0056], [0080], Id.); and 
each mode has a corresponding first periodicity to perform the search, second periodicity to perform the measurement, and third periodicity to perform the loop tracking (Fujimura, paras. [0056], [0080], Id. cf. Claim 9).
29. A non-transitory computer readable medium storing instructions that when executed by a user equipment (UE) (Luo, FIG. 5, Id.) cause the UE to: 
determine, based on one or more parameters (Luo, paras. [0028], [0080], Id.): 
a first periodicity to perform a search to detect one or more component carriers (CCs), cells, beams, or a combination thereof (Fujimura, paras. [0079], [0080], Id.); 
a second periodicity to perform measurement of one or more cells, beams, or both in one more detected CCs (Fujimura, paras. [0080], [0130], Id.); and 
a third periodicity to perform loop tracking to monitor a downlink serving quality, an uplink serving beam quality, or both of a cell (Fujimura, paras. [0041], [0080], Id.); and 
perform the search at the determined first periodicity, measurement at the determined second periodicity, and loop tracking at the determined third periodicity (Luo, paras. [0028], [0080], Id. cf. Claim 1).
Luo et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Fujimura et al. provides prior art disclosure and suggestions for the claimed invention, such as a first periodicity to perform a search to detect one or more component carriers (CCs), cells, beams, or a combination thereof (Fujimura, paras. [0079], [0080], Id.) The prior art disclosure and suggestions of Fujimura et al. are for reasons of enabling measurement according to an environment (Fujimura, para. [0007], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling measurement according to an environment.
30. An apparatus for wireless communication by a first user equipment (UE) (Luo, FIG. 5, Id.), comprising: 
means for determining, based on one or more parameters (Luo, paras. [0028], [0080], Id.): 
a first periodicity to perform a search to detect one or more component carriers (CCs), cells, beams, or a combination thereof (Fujimura, paras. [0079], [0080], Id.); 
a second periodicity to perform measurement of one or more cells, beams, or both in one more detected CCs (Fujimura, paras. [0080], [0130], Id.); and 
a third periodicity to perform loop tracking to monitor a downlink serving quality, an uplink serving beam quality, or both of a cell (Fujimura, paras. [0041], [0080], Id.); and 
means for performing the search at the determined first periodicity, measurement at the determined second periodicity, and loop tracking at the determined third periodicity (Luo, paras. [0028], [0080], Id. cf. Claim 1).
Luo et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Fujimura et al. provides prior art disclosure and suggestions for the claimed invention, such as a first periodicity to perform a search to detect one or more component carriers (CCs), cells, beams, or a combination thereof (Fujimura, paras. [0079], [0080], Id.) The prior art disclosure and suggestions of Fujimura et al. are for reasons of enabling measurement according to an environment (Fujimura, para. [0007], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling measurement according to an environment.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Cui et al. (US 2022/0104147 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Cui, para. [0004], “In some embodiments, a system and method allows a user equipment (UE) to perform a wireless measurement. The method configures a characteristic of a channel-state information reference signal (CSI-RS) for tracking of the UE by setting: a power level of the CSI-RS for tracking to a value smaller than a power level characteristic of a RRM reference signal; a periodicity of the CSI-RS for tracking to a value longer than a periodicity characteristic of the RRM reference signal; or a bandwidth of the CSI-RS for tracking to a value equal to a bandwidth characteristic of the RRM reference signal. In some embodiments, the RRM reference signals includes one of a RRM measurement signal, a radio link monitoring signal (RLM), a beam failure detection (BFD) signal, a candidate beam detection (CBD) signal, or a beam reporting (BR) testing signal. Then a wireless measurement is performed using the configured CSI-RS…”)
Kong et al. (US 2021/0068193 A1) provides reference disclosure considered as relevant to the subject matter of the claimed invention (Kong, para. [0072], “In the illustrated example of FIG. 5, the base station 502 may transmit a periodicity schedule 510 to the UE 504. The periodicity schedule 510 may configure the UE 504 to perform one or more of the tasks based on one or more periods. For example, the periodicity schedule 510 may configure the UE 504 to perform a search task every eight CDRX cycles, may configure the UE 504 to perform a measurement task every eight CDRX cycles, may configure the UE 504 to perform a loop tracking task every 160ms, and may configure the UE 504 to perform the RLM task every 320 ms. The base station 502 may transmit the periodicity schedule 510 via a master information block (MIB), a system information block (SIB), RRC signaling, downlink control information (DCI) signaling, and/or a medium access control-control element (MAC-CE).”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476